DETAILED ACTION
Applicant’s 10/26/2020 response to the previous 09/11/2020 Office action has been considered and entered.

In said 10/26/2020 response Claim 5 was cancelled. Accordingly claims 1-4 and 6-20 remain pending.

This is the First Final Office Action on the Merits and is directed towards claims 1-4 and 6-20 as amended and/or filed on 10/26/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 07/29/2016.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/EP2017/064405 filed on 06/13/2017 which claims priority to FOREIGN APPLICATION Number 10 2016 214 027.2 filed in GERMANY on 07/29/2016.

Response to Amendments/Arguments
Applicant’s amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous Office action have been fully considered and are not persuasive.  
Applicant argues on pages 7+ inter alia: 
Fuerstenberg does not teach certain claimed limitations such as principal component analysis (PCA) and that Fuerstenberg is silent on “landmark parameters”
RESPONSE:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner explained in the previous Office action where each of the claimed limitations may be found and motivation to combine the references and that Friedman is relied upon to teach PCA for the benefits thereof, e.g. “reduce data collection”. 
Applicant arguments with regard to landmark parameters are untenable because Fuerstenberg clearly teaches “landmark parameters” as explained on page 452 Col. 2 lines 2-5 reproduced immediately below:

    PNG
    media_image1.png
    410
    645
    media_image1.png
    Greyscale
 

	The segments represented by several parameters connote the “landmark parameters” because the “clusters are assumed to belong to the same object” which connotes the claimed “landmark”.  Further, bushes and static data from the past also connotes “landmark parameters”

Applicant argues on pages 7+ inter alia: 
Fuerstenberg does not teach certain claimed limitations such as approximation ellipse.  

RESPONSE:
As explained in the previous Office action Figure 1 teaches that the object detection laser is sent out as a part of an ellipse, that is, figure 1 clearly shows a laser beam path in the shape of an ellipse emanating from the front of the vehicle, accordingly any measurements therefrom connote an approximation ellipse.  Although the claims are interpreted in light of the specification, limitations from 
See MPEP 2111.01, which states

While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Object tracking and Classification using Laser scanners-Pedestrian Recognition in Urban Environment” to Fuerstenberg et. al. (Fuerstenberg) in view of WO99/01843A1 to Friedman et. al. (Friedman).

Regarding claims 1 and 14 Fuerstenberg teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image2.png
    762
    1083
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    697
    669
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    674
    676
    media_image4.png
    Greyscale

and associated descriptive texts a system and method for recording in a traffic environment of a mobile unit, in which data sets are recorded by a laser scanner in Figure 1, 
wherein the data sets comprise data points on page 452; 
data points of a certain number of data sets are saved as output data on page 452; 
segments are determined based on the output data by means of a segmentation, wherein data points are assigned to each of the segments on page 452, Col. 2, lines 2-5; 

landmark observations are determined, wherein landmark parameters and an object class are assigned to each landmark observation and the landmark observations are output on page 452, Col. 2, lines 2-5.  
and determining the landmark parameters for each segment comprises a determination of an approximation ellipse for the segment in Fuerstenberg Figure 1 above as well as Col. 2 lines 2-5 wherein the left right and closest point to the sensor connote the approximation ellipse.  

Fuerstenberg does not appear to expressly disclose for each of the determined segments, landmark parameters of the respective segment are determined by means of a principle component analysis.

Friedman teaches for each of the determined segments, landmark parameters of the respective segment are determined by means of a principle component analysis in for example the ABSTRACT:
“A method for remote scenes classification comprising the steps of (a) preparing a reference template for classification of the remote scenes via (i) classifying a set of reference scenes via a conventional classification technique for obtaining a set of preclassified reference scenes; (ii) using a first spectral imager for measuring a spectral cube of the preclassified reference scenes; (iii) employing a principal component analysis for extracting the spectral cube for decorrelated spectral data characterizing the reference scenes; and (iv) using at least a part of the decorrelated spectral data for the preparation of the reference template for remote scenes classification; (b) using a second spectral imager for measuring a spectral cube of analyzed remote scenes, such that a spectrum of each pixel in the remote scenes is obtained; (c) employing a decorrelation statistical method for extracting decorrelated spectral data characterizing the pixels; and (d) 

And 

“In few cases principal component analysis was employed to reduce data collected by remote sensing systems. See, for example, C. Bradue, N. Ben- Yosef and I. Dor "Satellite remote sensing of waste water reservoirs" Int. J. Remote Sensing, 1995, Vol. 16, No. 16, pp. 3087-3114; and A. Picchiotti, R. Casacchia and R. Salvatori "Multitemporal principal component analysis of spectral and spatial features in the Venice lagoon", Int. J. Remote Sensing, 1997, Vol. 18, No. 1, pp. 183-196, both are incorporated by reference as if fully set forth herein. However, the prior art does not teach the application of a decorrelation statistical analysis to full spectra. In the first reference cited above the remote sensing system employed is the SPOT which measures three wide bands. In the second reference cited above employed are only six spectral bands and the principal component analysis was projected over time and not over spectral data.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of for each of the determined segments, landmark parameters of the respective segment are determined by means of a principle component analysis for the express benefit of reducing data. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the landmark parameters would be determined. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Friedman to the prior art of Fuerstenberg as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the method according to claim 1, wherein the recording of the data sets is performed periodically by the laser scanner and the method is executed periodically see Fuerstenberg page 451.  

Regarding claim 3 and the limitation the method according to claim 1, wherein the data points of the recorded data sets are filtered, wherein only data points that are assigned positions on a road surface are taken into consideration see Fuerstenberg pages 451+.  

Regarding claim 4 and the limitation the method according to claim 1, wherein the segmentation is performed using a Euclidean Cluster Extraction Algorithm, wherein data points for which the separation distance is less than a predetermined threshold value are each assigned to a segment see Friedman:
“N-dimensional space according to Equation 5, in which a "distance" is defined (for example the Euclidean definition or square root of the sum of the squares of the coordinate differences) and then the chromosome which is "closer" according to this definition is chosen, or (ii) a maximum correlation calculation in which the scalar products between the pixel vector and the L template vectors are calculated, and then the one that gives the highest result is chosen.” (Emphasis added).  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Friedman to the prior art of Fuerstenberg as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 6 and the limitation the method according to claim 1, wherein the landmark parameters comprise at least one relative position relative to the laser scanner segment see Fuerstenberg Figure 1 above.  

Regarding claim 7 and the limitation the method according to claim 1, wherein the segments are classified based on the object classes assigned to them as point-based, line-based or polyline-based objects see Fuerstenberg Figure 1 above.    

Regarding claim 8 and the limitation the method according to claim 7, wherein the determined landmark parameters for segments of the line- based or polyline-based object class comprise a length parameter and a width parameter as well as at least one start position and one end position see Fuerstenberg Figure 1 above.    

Regarding claim 9 and the limitation the method according to one of the previous claim- 1, wherein a filtering is performed based on the landmark parameters of the segments see Fuerstenberg Figures 3 and 5 above.    

Regarding claim 10 and the limitation the method according to claim 1, wherein the landmark observations are assigned to elements of a street infrastructure see Fuerstenberg Figures 3 and 5 above.      

Regarding claim 11 and the limitation the method according to claim 1, wherein environment model data is determined based on the determined landmark observations, wherein the environment model data comprises a description of the traffic environment of the mobile unit see Fuerstenberg Figures 3 and 5 above.      

Regarding claim 12 and the limitation the method according to claim 11, wherein the environment model data comprises data about landmarks, wherein probabilities are assigned to the landmarks of the environment model based on the landmark observations and the probabilities are changed based on the landmark observations by means of using a Sequential Probability Ratio Test see the teachings of Friedman.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Friedman to the prior art of Fuerstenberg as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
   
Regarding claim 13 and the limitation the method according to one of claim 11, wherein an estimated position of the mobile unit is further recorded and reference map data is fetched based on the recorded estimated position, wherein the reference map data 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Friedman to the prior art of Fuerstenberg as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 15 and the limitation the system according to claim 14, wherein the landmark observations can be transmitted to a positioning unit see Fuerstenberg page 453.  

Regarding claim 16 and the limitation the method according to claim 12, wherein an estimated position of the mobile unit is further recorded and reference map data is fetched based on the recorded estimated position, wherein the reference map data comprises reference positions of landmarks and the position of the mobile unit is determined based on the environment model data and the reference map data by means of a particle-filter-based method see the teachings of “filters” within Friedman.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Friedman to the prior art of Fuerstenberg as explained 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art.  For example:
US 20090043504 A1 to BANDYOPADHYAY; AMRIT et al. teaches in para:
“[0402] In one implementation, path grids may be identified by analyzing the result of a segmentation method that results in a series of segments. These segments may comprise a simple grouping of points, or a more advanced approximation of the segment such as a line, rectangle (PPS), or ellipse. Each segment may be associated with an orientation (slope) such as the slope of the line, or rectangle approximating it, or the slope between the start and end points of the segment. The segments that can be grouped into path grids, due to restrictions imposed by the building, are typically longer segments. Therefore, segments with length above a threshold may be considered for the analysis.”

US 20150173699 A1 to Kyriakou; Yiannis teaches in para:
“[0024] For correspondence regions, it may prove to be difficult, under some circumstances, to define an associated correspondence region in other projection directions. For the handling of circular correspondence regions or regions of interest (ROIs), this remains possible due to the inherent symmetry, once the circular correspondence regions or ROIs may be localized based on a simple definition by a center point and a radius as a sphere in three-dimensional space. A more complex case arises if other forms (e.g., ellipses or the like) are to be used. In this regard, a correspondence region may be described by a plurality of circular regions. In the case of non-circular correspondence regions, the correspondence region may be approximated with circles that accordingly may also be found in other projection directions. This provides that the non-circular correspondence region and the corresponding non-spherical three-dimensional volume are approximated as far as possible by circles or spheres. It may thus be provided, for example, that the localization of an ellipse or an ellipsoid in three-dimensional space is carried out by a best-fit approximation of the outline of the respective 2-D ellipse area by a plurality of circles. Thus, the non-circular or, in three-dimensional space, non-spherical ROIs are composed of a plurality of spheres.”


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210311                                                                                                                                                                                                       

/BEHRANG BADII/Primary Examiner, Art Unit 3665